     Case: 1:20-cv-06815 Document #: 32 Filed: 01/28/21 Page 1 of 3 PageID #:288



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CYNTHIA DONALD,                                  )
                                                 )     Case No. 20 cv 6815
              Plaintiff,                         )
v.                                               )     Hon. Elaine E. Bucklo
                                                 )
CITY OF CHICAGO et al.,                          )     Magistrate Judge Jeffrey Cole
                                                 )
              Defendants.                        )

                   DEFENDANT CITY OF CHICAGO’S OBJECTION TO
                    PLAINTIFF'S MOTION TO AMEND COMPLAINT

       Defendant City of Chicago (“the City”), through its attorney, Celia Meza, Acting

Corporation Counsel of the City of Chicago, submits the following objection to the Motion to

Amend the Complaint of Plaintiff Cynthia Donald ("Donald") pursuant to Fed. R. Civ. P. 15(a)(2) .

       Donald seeks leave to file an amended complaint to assert an additional count against the

City pursuant to the Illinois Human Rights Act, 775 ILCS 5/1-101 et seq. ("the Act"). See Plaintiff's

Motion for Leave to Add Counts VI and VII to Complaint Instanter, CM/ECF # 29. The exhibits

attached to the proposed pleading reflect that Donald failed to properly and timely exhaust her state

administrative remedies as a prerequisite to filing the proposed claim.

       Specifically, Donald attached a notice dated July 20, 2020 from the United States

Department of Justice, advising Donald of her right to file suit on her Equal Employment

Opportunity Commission ("EEOC") Charge No. 440202003172. See proposed Amended

Complaint, Exhibit A, CM/ECF #29-2. Donald also attached a notice from the Illinois

Department of Human Rights ("the Department") dated October 30, 2020, reflecting that Donald

filed a perfected charge on October 14, 2020 and that Donald requested the Department "opt out"

of the investigative and administrative process on October 21, 2020. See proposed Amended
    Case: 1:20-cv-06815 Document #: 32 Filed: 01/28/21 Page 2 of 3 PageID #:289



Complaint, Exhibit A, CM/ECF #29-2. A copy of Donald's "perfected charge" filed with the

Department on October 14, 2020 is attached to this objection as Exhibit A.

        These exhibits reflect that Donald did not advise the Department of the final disposition of

her EEOC Charge within 30 days of receipt as required to preserve her rights under the Act.

Pursuant to section 7A-102 of the Act, Donald was required to advise the Department of the

EEOC's determination on her charge within 30 days after service of the determination by the

EEOC on the complainant. 775 ILCS 5/7A-102(A-1)(1). Likewise, section 2520.490 of the

Department's regulations states:

                a)     The following will apply to all charges filed after August 26, 2011 with the
                       Equal Employment Opportunity Commission (EEOC) and dual filed with
                       the Department pursuant to Section 7A-102(A-1) of the Act:

                        1)      The charge will be initially investigated by the EEOC pursuant to the
                                EEOC's rules and procedures.

                        2)      The Department will not take any action on the charge until the
                                EEOC issues its final determination.

                        3)      Within 30 days after receiving the final determination from the
                                EEOC, the complainant must submit a copy of the EEOC's
                                determination to the Department in order to preserve the complainant's
                                rights under the Act.

56 Ill. Admin. Code 2520.490(a) (emphasis added). Donald did not advise the Department of the

EEOC's determination on her charge within 30 days after the Department of Justice's service of its

notice dated July 20, 2020. She thereby failed to preserve her rights under the Act and her proposed

claim is deficient for failure to timely and properly exhaust her administrative remedies.

        Alternatively, if Donald's IDHR charge is deemed to have been filed with the Department

on October 14, 2020, as reflected in the notices served on Donald and the City, it was untimely in

that it was filed more than 300 days after Defendant Eddie Johnson's termination as Police




                                                   2
     Case: 1:20-cv-06815 Document #: 32 Filed: 01/28/21 Page 3 of 3 PageID #:290



Superintendent on December 2, 2019. For this alternative reason, the proposed additional count is

untimely and fails to state a claim.

        Although leave to amend should be liberally granted under Fed. R. Civ. P. 15(a), the district

court does not abuse its discretion in denying leave when the amendment would be futile. Spiegel v.

Kim, 952 F.3d 844, 847 (7th Cir. 2020). Donald's proposed count VII against the City is subject to

dismissal and therefore amendment to file the same should be denied.

        For the foregoing reasons, the Defendant City of Chicago respectfully requests the Court

deny Plaintiff Cynthia Donald's Motion for Leave to Add Counts VI and VII to Complaint Instanter

and other relief the Court deems appropriate.

Dated: January 28, 2021                         Respectfully submitted,

                                                CELIA MEZA
                                                Acting Corporation Counsel of the City of Chicago

                                                By: s/ Mark J. Bereyso
                                                Mark J. Bereyso
                                                Chief Assistant Corporation Counsel
                                                Attorney for Defendant City of Chicago

City of Chicago, Department of Law
Employment Litigation Division
2 North LaSalle Street, Suite 640
Chicago, Illinois 60602
mark.bereyso@cityofchicago.org




                                                    3
